                                 Case 6:20-cr-00178-MC                     Document 7             Filed 07/01/20            Page 1 of 2




                                                        UNITED STATES DISTRICT COURT
                                                         FOR THE DISTRICT OF OREGON

                 UNITED STATES OF AMERICA                                                                                ORDER SETTING CONDITIONS
                                    V.                                                                                                            0F RELEASE

                 Erik Jon Hass                                                                                                Case Number: 6:20CRl 78-MC-I


            IT IS ORDERED that the release of the defendant is subject to the following conditions:

4d4         (I)         Thedefendantshall notcommitany offense in violation offederal, state orlocal lawwhileon release inthiscase.

                        The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C § I 4135a.
¢# ,2,
                        The defendant shall immediately advise the court through Pretrial Services or defense counsel in writing of any change in
e-4,3,                  address and telephone number.

                        The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
                        The defendant shall next appear as directed by U.S. District Court.

                                                                      Additional Conditions of Release

            lT IS FURTHER ORDERED that the defendant be released provided that the defendant:
      giv         .    Report as directed by the u.S. Pretrial services office.

      gr                The defendant shall not have direct or indirect contact with the following named persons: victims - list
                        to be provided by government
                        The defendant is not to open any new financial accounts or lines of credit without the prior approval of
                        Pretrial Services.
                        The defendant is not to solicit investments in any form/fashion or operate any form/type of investment
                        vehicle for another.


                                                                     Advice of Penalties and Sanctions

            TO THE DEFENDANT:

                        YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

                      A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest` a revocation of
            release, an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a tern of imprisonment, a fine, or both.

                        The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not more than ten
            years. if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.   This sentence shall be in
            addition to any other sentence.

                      Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to intimidate or attempt to
            intimidate a witness, victim,juror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable by iLp to ten
            years of imprisonment, a $250.000 fine or both. to tamper with a witness, victim or infomant, or to retaliate against a witness, victim or informant, or
            to threaten or attempt to do so.

                      If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence. you may
            be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

            (I)           an offense punishable by death, life imprisonment, or imprisonment for a term offifteen years or more, you shall be fined not more than
                        $250.000 or impiisoned for no more than ten years, or both;

            (2)          an offense punishable by imprisonment for a term of five years or more, but less than fifteen years. you shall be fined not more than

             I
                    Case 6:20-cr-00178-MC                     Document 7             Filed 07/01/20               Page 2 of 2


          $250,000 or imprisoned for no more than five years, or both;

(3)        any other felony, you shall be fined not more than $250,000 or imprisoned no more than two years, or both;

(4)        a misdemeanor, you shall be fined not more than sI00,000 or imprisoned not more than one year, or both;

           A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.   In addition, a
failure to appear may result in the forfeiture of any bond posted.

                                                           Acknowledgment of Defendant

           I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                                              Signature of Defendant


                                                                                                                            k` cl7y+8
                                                                                                                      State & Zip


Special Needs Finding:
Based upon the above conditions, including the conditions relating to:
I        Alcohol detection
I        Drug detection
I        Computer monitoring
The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.

Directions to the United States Marshal
EE          The defendant is ORDERED released after processing.
I         The defendant is ORDERED temporarily released.
I         The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or
          judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
          availability at a community corrections center or residential treatment facility. If still in custody, the defendant shall be
          produced before the duty Magistrate Judge on                                                   at



Date: July 1. 2020




                                                                                                       Mustafa T. Kasubhai
                                                                                                         U.S. Magistrate Judge

                                                                                                  Name and Title of Judicial Officer




cc:       Defendant
          US Attorney
          US Marshal
          Pretrial Services




2
